Citation Nr: 1018529	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1951 to August 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2007, of the 
Department of Veterans`	 Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The reopened claim of service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 2002, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in September 2002 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  




CONCLUSIONS OF LAW

1. The rating decision in September 2002 by the RO, denying 
service connection for bilateral hearing loss, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in September 2002, denying the claim of 
service connection for bilateral hearing loss, is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for bilateral hearing 
loss, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in September 2002, the RO denied the 
claim of service connection for bilateral hearing loss.  
After the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final based on the 
evidence then of record. 
38 C.F.R. § 3.104. 

Although the prior rating decision by the RO became final, it 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.


As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

In a rating decision in September 2002, the RO denied the 
claim of service connection for bilateral hearing loss on the 
grounds that the medical evidence did not show that the 
Veteran had hearing loss that was due to service.  The 
evidence at the time of the last prior final denial in 
September 2002 includes medical records which do not document 
hearing loss.  





The additional evidence presented since the rating decision 
in September 2002 consists of a VA audiology testing in 
November 2006, which shows the Veteran has bilateral hearing 
loss as defined in 38 C.F.R. § 3.385.  The examiner also 
indicated that the Veteran served in Korea and had noise 
exposure as a field artillery man during service.  As the 
additional evidence documents current hearing loss and noise 
exposure during service, the evidence relates to an 
unestablished fact necessary to substantiate the claim, which 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent only the appeal is granted. 


REMAND

On VA examination in May 2008, the examiner stated that a 
nexus opinion could not be made without resorting to mere 
speculation as to whether the Veteran's hearing loss was due 
to service because the claims folder was not available and 
the Veteran had significant civilian noise exposure.  

As the claims folder was unavailable, which contains 
significant facts, pertinent to the claim, another 
examination is needed under the duty to assist. 38 C.F.R. 
§ 3.159(c)(4).  



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
with a different examiner to determine 
whether it is at least as likely as not 
that bilateral hearing loss is related to 
the Veteran's noise exposure in service to 
include exposure to artillery fire and 
when his unit, the 196th Field Artillery 
Battalion, was hit by enemy fire in 
September 1952, as confirmed by the U.S. 
Armed Services Center for Research of Unit 
Records.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


